DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on November 29, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter among the groups is not independent and distinct as required by the statute and the different classifications recited by the USPTO are not independent adequate grounds for restriction.
This is not found persuasive because as presented in the Requirement for Restriction/Election mailed on October 29, 2021 the inventions are independent or distinct from each other because Inventions I and II are related as process of making and product made, and Group I can be made by another and materially different process than that of Group II, for example by manufacturing a knitted structure and then coating the knitted structure with a resin. Additionally, the composite structure need not have a consolidating step or may be consolidated by stitching, needling, or hydroentangling rather than through the use of a thermoplastic material. Applicant has not provided arguments or evidence as to why the inventions are not independent or distinct. With respect to the search burden, the Office did not only show the inventions would require search in different classification areas, the Office also indicated that a unique text search for each invention would be required as well. For example, Group I would require a unique text search including coating resin and Group II would require a unique text search including impregnation and consolidation through thermoplastic materials, resulting in an examination burden
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 29, 2021.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 9-11 are withdrawn, resulting in claims 1-8 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the links 340 in paragraph [0075].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 330 in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated according to paragraphs [0060]-[0061] of the instant specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least two skins (1, 2), connected by links (3)” in line 2. The limitation is indefinite because it is unclear what the numbers in the parenthesis represent. For example, the claim indicates the knitted structure has at least two skins which includes three, four, five, etc. skins, however there are only two numbers in the parenthesis. It is unclear whether the parenthesis limits the skins to two skins. Additionally, it is unclear whether the links are limited to three links, or if (3) is merely an identifier. In the case of the latter it is further unclear whether the “link” in line 3 is equivalent to the “link (3)” in line 2. The instant specification does not describe the meaning of the numbers and they do not correspond with the reference numbers used in the figures. Therefore, for the purposes of examination, the parenthetical numbers are interpreted as identifiers and do not further limit the claim, pending 
Regarding claims 2 and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation “characterized in that the link (3) density is between one link per 100 square stitches and one link per 5,000 square stitches, preferably between one link per 200 square stitches and one link per 1,000 square stitches”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation one link per 100 square stitches and one link per 5,000 square stitches, and the claim also recites one link per 200 square stitches and one link per 1,000 square stitches which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8the polymeric material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (US 6105401) in view of Hascalovich (US 2007/0259135).
With respect to claims 1 and 3, Chadeyron teaches a knitted textile structure comprising two skins or layers each of which consists of rows or courses of stitches linking the two layers and a core composed of linking threads connecting the two layers (col. 1, lines 8-13; col. 2, lines 44-49). The knitted thread or threads composing the textile structure may be impregnated with an organic matrix (resin) to produce a composite material (col. 1, lines 23-34).
Chadeyron is silent as to the link density being between one link per 40 square stitches and one link per 10,000 square stitches, preferably between one link per 100 square stitches and one link per 5,000 square stitches, most preferably between one link per 200 square stitches and one link per 1,000 square stitches.
Hascalovich teaches a composite sandwich comprising two faceplates and a textile core composed of a filament thread which is bonded to the faceplates at a number of contact points (paragraph [0030]). The number of bonded contact points are selected such that it provides a desired resistance to compression of the filament when a force is applied to one of the bonded faceplates (paragraph [0030]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the density of the linking fibers to include the claimed range. One would have been motivated to provide a composite fabric which provides the desired resistance to 

With respect to claim 2, Chadeyron teaches all the limitations of claim 1 above. Chadeyron further teaches the knitting threads may be composed of different materials such as glass, Kevlar (para-aramid), carbon, silicon carbide, etc. (col. 15, lines 36-42).

With respect to claim 4, Chadeyron teaches all the limitations of claim 1 above. Chadeyron further teaches each layers of the textile structure consists of courses of knitted stitches that are oriented in the direction of the weft of the structure (weft knitting) (col. 5, lines 49-57).

With respect to claim 5, Chadeyron teaches all the limitations of claim 1 above. Chadeyron further teaches each layers of the textile structure consists of courses of knitted stitches that are oriented in the direction of the weft of the structure (weft knitting) (col. 5, lines 49-57). The knitting machine used is a rectilinear machine (col. 8, lines 25-26).

With respect to claim 6, Chadeyron teaches all the limitations of claim 1 above. As can be seen in the figures, the knitted structure has a three-dimensional shape (FIGS. 1, 2, 18). Since the composite product comprises the knitted structure it is necessarily adapted to the shape of the composite product because the knitted structure provides the shape of the composite product.

With respect to claim 8, Chadeyron teaches all the limitations of claim 1 above. Chadeyron further teaches the matrix material may be an epoxy resin matrix or a polyester resin (col. 16, lines 21-23 and 44-46).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadeyron (US 6105401) in view of Hascalovich (US 2007/0259135) as applied to claim 1 above, and further in view of Robitaille (US 2013/0269159).
With respect to claim 7, Chadeyron teaches all the limitations of claim 1 above. Chadeyron further teaches the matrix material may be an epoxy resin matrix or a polyester resin (polymeric material) (col. 16, lines 21-23 and 44-46).
Chadeyron is silent as to the composite product comprising between 55 and 85% by volume of resins and between 15 and 45% by volume reinforcing fibers.
Robitaille teaches reinforcement fabrics for polymer-matrix composite (PMC) materials produced by impregnation of the reinforcement with a curable resin or otherwise solidified polymer (paragraph [0003]). The fabric may be knitted (paragraph [0286]). A PMC part with a low vf will benefit fully from the mechanical properties of the reinforcement, but will be heavier due to the excess resin (paragraph [0298]). Conversely, a PMC part with a vf which is too high may not be consolidated due to a lack of resin, resulting in voids and very poor structural properties (paragraph [0298]). vf represents the fiber volume fraction % (paragraph [0254]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize fiber and resin volume fractions to include the claimed range. One would have been motivated to provide enough fiber such that the mechanical properties of the reinforcement are benefited without adding too much weight from the resin but not so much that the part may not be consolidated due to lack of resin, resulting in voids and poor structural properties. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789